Details
1. The present application is being examined under the pre-AlA first to invent provisions.
2. This office action is in response to continuation examination amendment and remarks/argument filed on 4/28/21 in relation to amendment to continuation examination of application 13/414,936 filed on 3/8/2012.
3. The instant application claims a priority date of 5/8/2009 via provisional application number 61 176 618.
4. The instant child application claims is a division of parent application #12/775,709 with a priority date of 5/7/2012 (abandoned 8/16/2012).
5. The corresponding patent application publication number 2012/0171657 has a publication date of 7/5/2012. Continued Examination Under 37 CFR 1.114 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

The following is an examiner’s comment: 

Claims 1-8, 10-12 are in conditions of allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        December 18, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715